      Case: 4:19-cv-00070-SA-JMV Doc #: 40 Filed: 07/14/20 1 of 1 PageID #: 166


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JASON TOWNS                                                                           PLAINTIFF

VS.                                                   CIVIL ACTION NO. 4:19-CV-70-SA-JMV

MISSISSIPPI DEPARTMENT
OF CORRECTIONS, et al.                                                            DEFENDANTS

                                             ORDER

       This matter is before the Court on motion of the plaintiff to compel a non-party to

produce pursuant to subpoena the personnel file of Derrick Sanders, an unserved named party to

this action. For the reasons below, the motion is denied.

       The subject subpoena was issued by plaintiff’s counsel on May 27, 2020, and on June 4

served on a “Mrs. Reddix,” represented to be the secretary of Timothy Morris, as Superintendent

of MDOC. The subpoena required the production of documents at plaintiff’s counsel’s office the

following day. According to plaintiff’s counsel, Mr. Morris has submitted a response to the

subpoena, asserting, among other matters, insufficient time to respond; insufficient process;

inability to produce confidential files; and lack of possession of the material sought.

       The undersigned finds the subpoena does not supply a reasonable time to respond and is

overly broad because it is a blanket request for a former employee’s entire personnel file or, in its

alternate form, among other information, would seek background investigations, training and

disciplinary action information—even though the docket reflects Sanders (individually) has not

yet been served in this action. Therefore, the relief sought pursuant to the motion to compel is

denied both in the original form sought and the alternate form proposed.

       So ordered this, the 14th day of July, 2020.

                                              /s/ Jane M. Virden
                                              U.S. Magistrate Judge
